Exhibit 10.8

PARAGON 401(k) SAVINGS RESTORATION PLAN

THIS PLAN, made and executed at Sugar Land, Texas, by PARAGON OFFSHORE SERVICES
LLC, a Delaware limited liability company (the “Company”),

WITNESSETH THAT:

WHEREAS, certain of the Employers (as defined below) have heretofore
participated in the Noble Drilling Services Inc. 2009 401(k) Savings Restoration
Plan (the “Noble 2009 Plan”) that is maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees; and

WHEREAS, as a result of a corporate spin-off effective as of August 1, 2014,
each of the Employers will cease to be an affiliated company of Noble Drilling
Services Inc.; and

WHEREAS, the Company desires to create a separate deferred compensation plan for
the benefit of the Participants (as defined below) by accepting a spinoff from
the Noble 2009 Plan as of August 1, 2014 (the “Effective Date”) as a
continuation (or limited continuation, with respect to employees of Paragon
Offshore International Ltd. (formerly known as Noble International Limited)) of
a portion of the Noble 2009 Plan;

NOW, THEREFORE, in consideration of the premises, the portion of the Noble 2009
Plan consisting of the accounts of employees (and any alternate payee of such
employees pursuant to a domestic relations order) who on the Effective Date are
in the employ of:

 

  •   the Company,

 

  •   Paragon Offshore (GOM) Inc.

       (formerly known as Noble (Gulf of Mexico) Inc.),

 

  •   Paragon Offshore International Ltd.

       (formerly known as Noble International Limited), and

 

  •   Paragon Offshore Drilling LLC

       (formerly known as Noble Drilling Corporation),

is hereby assumed by the Company and amended by restatement in its entirety to
establish a new plan to be known as the Paragon 401(k) Savings Restoration Plan
to be effective as of the Effective Date and to read as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:

(a) “Account” means a Deferral Account or Matching Account, as the context
requires.



--------------------------------------------------------------------------------

(b) “Affiliated Company” means any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code section 414(b) or Code
section 414(c); provided, however, that (i) in applying Code section 1563(a)(1),
(2), and (3) for the purposes of determining a controlled group of corporations
under Code section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Code section 414(c), the phrase “at least 50 percent” shall be
used instead of the phrase “at least 80 percent” in each place the phrase “at
least 80 percent” appears in Treas. Reg. section 1.414(c)-2.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the committee designated pursuant to Plan Section 2.1 to
administer this Plan.

(e) “Company” means Paragon Offshore Services LLC, a Delaware limited liability
company.

(f) “Deferral Account” means an account established and maintained on the books
of an Employer pursuant to Plan Section 3.2 to record a Participant’s interest
under this Plan attributable to (i) amounts credited to such Participant
pursuant to Plan Section 3.2(a), and (ii) all amounts credited to such
Participant’s Deferral Account under the Noble 2009 Plan and transferred to this
Plan.

(g) “Effective Date” means August 1, 2014.

(h) “Election Period” means, with respect to a Plan Year, the period prior to
the beginning of such Plan Year that is specified by the Committee for the
making of deferral elections for such year pursuant to Plan Section 3.1. The
term “Election Period” shall also include the 30-day election period provided
for under Plan Section 3.1.

(i) “Eligible Employee” means, with respect to a Plan Year, (i) the Chief
Executive Officer of the Company, and (ii) any other employee of an Employer who
is designated by the Chief Executive Officer of the Company to be an Eligible
Employee for such year for the purposes of this Plan.

(j) “Employer” means:

 

  •   the Company,

 

  •   Paragon Offshore (GOM) Inc.

       (formerly known as Noble (Gulf of Mexico) Inc.),

 

  •   Paragon Offshore International Ltd.

       (formerly known as Noble International Limited),

 

-2-



--------------------------------------------------------------------------------

  •   Paragon Offshore Drilling LLC,

       (formerly known as Noble Drilling Corporation), and

 

  •   any other Affiliated Company that adopts both the 401(k) Plan and this
Plan with the consent of the Company;

provided, that Paragon Offshore International Ltd. (formerly known as Noble
International Limited) shall be considered to be an “Employer” hereunder solely
for purposes of administering the Accounts transferred to this Plan from the
Noble 2009 Plan attributable to employees of Paragon Offshore International Ltd.
for amounts accrued prior to the Effective Date.

(k) “Financial Hardship” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code section 152, without regard to Code section 152(b)(1), (b)(2)
and (d)(1)(B)), the loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant that cannot be relieved (i) through reimbursement or compensation
from insurance or otherwise, (ii) by liquidation of the Participant’s assets, to
the extent that such liquidation would not cause severe financial hardship, or
(iii) by cessation of deferrals under the Plan. A financial need arising from a
foreseeable event such as the purchase of a home or the payment of education
expenses for children shall not be considered to be a Financial Hardship.

(l) “401(k) Plan” means the Paragon Offshore Services LLC 401(k) Savings Plan as
in effect from time to time.

(m) “Matching Account” means an account established and maintained on the books
of an Employer pursuant to Plan Section 3.2 to record a Participant’s interest
under this Plan attributable to (i) the amounts credited to such Participant
pursuant to Plan Sections 3.2(b) and 3.2(c), and (ii) all amounts credited to
such Participant’s Matching Account under the Noble 2009 Plan and transferred to
this Plan.

(n) “NDSI 401(k) Plan” means the Noble Drilling Services Inc. 401(k) Savings
Plan.

(o) “Noble 2009 Plan” means the Noble Drilling Services Inc. 2009 401(k) Savings
Restoration Plan.

(p) “Participant” means an Eligible Employee or former Eligible Employee
(including for this purpose, an employee or former employee of Paragon Offshore
International Ltd.) for whom an Account is being maintained under this Plan.

(q) “Payment Date” means (i) with respect to a Participant who is not a
Specified Employee, a date determined by the Committee that is no later than
ninety (90) days after the date of such Participant’s Separation from Service,
and (ii) with respect to a Participant who is a Specified Employee, a date
determined by the Committee that is on or within ten (10)

 

-3-



--------------------------------------------------------------------------------

days after the first business day that is six (6) months after the date of such
Participant’s Separation from Service (or if earlier, a date determined by the
Committee that is no later than ninety (90) days after the date of such
Participant’s death).

(r) “Plan” means this Paragon 401(k) Savings Restoration Plan as in effect from
time to time.

(s) “Plan Year” means the 12-month period commencing January 1 and ending the
following December 31.

(t) “Separation from Service” means, with respect to a Participant, such
Participant’s separation from service (within the meaning of Code section 409A
and the regulations and other guidance promulgated thereunder) with the group of
employers that includes the Company and each Affiliated Company. For this
purpose, with respect to services as an employee, an employee’s Separation from
Service shall occur on the date as of which the employee and his or her employer
reasonably anticipate that no further services will be performed after such date
or that the level of bona fide services the employee will perform after such
date (whether as an employee or an independent contractor) will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months).

(u) “Specified Employee” means a Participant who is a specified employee within
the meaning of Code section 409A(a)(2) and the regulations and other guidance
promulgated thereunder. Each Specified Employee will be identified by the Chief
Executive Officer of the Company on each December 31, using such definition of
compensation permissible under Treas. Reg. section 1.409A-1(i)(2) as the Chief
Executive Officer of the Company shall determine in his or her discretion, and
each Specified Employee so identified shall be treated as a Specified Employee
for the purposes of this Plan for the entire 12-month period beginning on the
April 1 following a December 31 Specified Employee identification date.

ARTICLE II.

PLAN ADMINISTRATION

Section 2.1 Committee. This Plan shall be administered by the Committee
appointed to administer the 401(k) Plan on behalf of the Employers. The
Committee shall have discretionary and final authority to interpret and
implement the provisions of the Plan, including without limitation, authority to
determine eligibility for benefits under the Plan. The Committee shall act by a
majority of its members at the time in office and such action may be taken
either by a vote at a meeting or in writing without a meeting. The Committee may
adopt such rules and procedures for the administration of the Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. Every interpretation, choice, determination or other
exercise by the Committee of any power or discretion given either expressly or
by implication to it shall be conclusive and binding upon all parties having or
claiming to have an interest under the Plan or

 

-4-



--------------------------------------------------------------------------------

otherwise directly or indirectly affected by such action, without restriction,
however, on the right of the Committee to reconsider and redetermine such
action. The members of the Committee shall have no liability for any action
taken or omitted in good faith in connection with the administration of this
Plan. The Employers shall indemnify, defend and hold harmless each member of the
Committee and each director, officer and employee of an Employer against any
claim, cost, expense (including attorneys’ fees), judgment or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act as a member of the Committee
or any other act or omission to act relating to this Plan, except in the case of
such person’s fraud or willful misconduct.

ARTICLE III.

DEFERRED COMPENSATION PROVISIONS

Section 3.1 Deferral Elections. Subject to such conditions, limitations and
procedures as the Committee may prescribe from time to time for the purposes of
this Plan, during the Election Period for each Plan Year an Eligible Employee
may elect to have the payment of (i) up to nineteen percent (19%) of the Basic
Compensation (as defined in the 401(k) Plan but determined without regard to the
maximum amount of compensation that may be taken into account under Code section
401(a)(17)) otherwise payable by an Employer to him or her for such year, and
(ii) all or any portion of any bonus otherwise payable by an Employer to him or
her for such year, deferred for future payment by such Employer in such manner
and at such time or times permitted under Plan Section 3.4 as shall be specified
by such Eligible Employee in such election. If an individual becomes an Eligible
Employee for the first time during a Plan Year, such Eligible Employee may make
the elections referred to in this Plan Section 3.1 within thirty (30) days after
the date he or she first becomes an Eligible Employee; provided, however, that
the Basic Compensation and/or bonus deferral elections so made shall apply only
to the Basic Compensation and/or bonus amounts otherwise payable to such
Eligible Employee for services performed after the end of said 30-day period.
All elections made during an Election Period pursuant to this Plan Section 3.1
shall be made in such written or electronic form as may be prescribed by the
Committee, and when filed with or as directed by the Committee, shall be
irrevocable after the end of such Election Period. A deferral election made by a
Participant during an Election Period prior to the Effective Date pursuant to
Section 3.1 of the Noble 2009 Plan shall remain in effect for Basic Compensation
payable for the remainder of the 2014 Plan Year and with respect to any bonus
for the 2014 or earlier Plan Year.

Section 3.2 Participant Accounts. Each Employer shall establish and maintain on
its books a Deferral Account and a Matching Account for each Participant as of
the Effective Date to reflect the amounts transferred to this Plan from the
Noble 2009 Plan with respect to which such Employer is liable or has assumed
liability pursuant to Section 5.1. In addition, for each Plan Year an Employer
shall establish and maintain on its books a Deferral Account and a Matching
Account for each Eligible Employee employed by such Employer who elects to defer
the receipt of compensation for such year pursuant to Plan Section 3.1. Each
such Account shall be designated by the name of the Participant for whom
established and the Plan Year to which it relates, and shall be credited in
accordance with the following provisions:

 

-5-



--------------------------------------------------------------------------------

(a) The amount of any compensation otherwise payable by an Employer to a
Participant for each month during a Plan Year that such Participant has elected
to defer pursuant to Plan Section 3.1 shall be credited (as a dollar amount) by
such Employer to such Participant’s Deferral Account for that year as soon as
practicable (but in no event later than fifteen (15) business days) after the
end of the month during which such amount would otherwise have been paid by such
Employer to such Participant.

(b) For the Plan Year ending December 31, 2014, if a Participant elects to defer
the receipt of compensation pursuant to Section 3.1(i) and makes either (i) the
maximum combined elective deferrals to the NDSI 401(k) Plan and the 401(k) Plan
that are permitted under Code section 402(g) (excluding catch-up contributions),
or (ii) the maximum elective contributions to the NDSI 401(k) Plan and the
401(k) Plan that are permitted under the terms of such plans (excluding catch-up
contributions), such Participant’s Matching Account for the Plan Year ending
December 31, 2014 shall be credited with a dollar amount equal to the lesser of:

(1) the lesser of:

(i) 6% of such Participant’s Basic Compensation (as defined in the 401(k) Plan,
including as limited by the maximum amount limitation required under Code
section 401(a)(17)), multiplied by the matching percentage (i.e., either 70% or
100%) applicable to such Participant under:

 

  •   the NDSI 401(k) Plan as of the beginning of such Plan Year, if the
Participant was eligible to participate in the NDSI 401(k) Plan as of January 1,
2014;

 

  •   the NDSI 401(k) Plan as of the subsequent date during 2014 when the
Participant first became eligible to participate in such plan, if the
Participant was not eligible to participate in the NDSI 401(k) Plan as of
January 1, 2014; or

 

  •   the 401(k) Plan as of the date during 2014 when the Participant first
became eligible to participate in such plan, if the Participant was not eligible
to participate in the NDSI 401(k) Plan during 2014;

and then reduced by the amount of the Matching Contribution actually credited to
such Participant under the NDSI 401(k) Plan and the 401(k) Plan for such Plan
Year, or

(ii) the “applicable dollar amount” (within the meaning of Code section 402(g))
for such Plan Year, reduced by the amount of the Matching Contribution actually
credited to such Participant under the NDSI 401(k) Plan and the 401(k) Plan for
such Plan Year, or

 

-6-



--------------------------------------------------------------------------------

(2) the amount of the compensation deferred by such Participant under this Plan
for such Plan Year pursuant to his or her election under Plan Section 3.1(i).

The amount, if any, to be credited to a Participant’s Matching Account pursuant
to this Plan Section 3.2(b) shall be credited as a dollar amount to such Account
as soon as practicable (but in no event later than fifteen (15) business days)
after the end of the Plan Year for which such amount is being credited to such
Account.

(c) For each Plan Year beginning after December 31, 2014, if a Participant
elects to defer the receipt of compensation pursuant to Plan Section 3.1(i) and
makes either (i) the maximum elective deferrals to the 401(k) Plan that are
permitted under Code section 402(g) (excluding catch-up contributions), or
(ii) the maximum elective contributions to the 401(k) Plan that are permitted
under the terms of the 401(k) Plan (excluding catch-up contributions), such
Participant’s Matching Account for that year shall be credited with a dollar
amount equal to the lesser of:

(1) the lesser of:

(i) 6% of such Participant’s Basic Compensation (as defined in the 401(k) Plan,
including as limited by the maximum amount limitation required under Code
section 401(a)(17)), multiplied by the matching percentage (i.e., either 70% or
100%) applicable to such Participant under:

 

  •   the 401(k) Plan as of the beginning of such Plan Year, if the Participant
was eligible to participate in the 401(k) Plan as of the beginning of such Plan
Year; or

 

  •   the 401(k) Plan as of the subsequent date during such Plan Year when the
Participant first became eligible to participate in such plan, if the
Participant was not eligible to participate in the 401(k) Plan as of the
beginning of such Plan Year;

and then reduced by the amount of the Matching Contribution actually credited to
such Participant under the 401(k) Plan for such Plan Year, or

(ii) the “applicable dollar amount” (within the meaning of Code section 402(g))
for such Plan Year, reduced by the amount of the Matching Contribution actually
credited to such Participant under the 401(k) Plan for such Plan Year, or

(2) the amount of the compensation deferred by such Participant under this Plan
for such Plan Year pursuant to his or her election under Plan Section 3.1(i).

The amount, if any, to be credited to a Participant’s Matching Account pursuant
to this Plan Section 3.2(c) shall be credited as a dollar amount to such Account
as soon as practicable (but in no event later than fifteen (15) business days)
after the end of the Plan Year for which such amount is being credited to such
Account.

 

-7-



--------------------------------------------------------------------------------

(d) An Employer in its discretion may provide for the crediting of additional
amounts to a Participant’s Deferral Account or Matching Account pursuant to an
award made by such Employer which specifies the amount to be credited to such
Account and any special terms or conditions (such as special vesting or
distribution provisions) applicable under such award. Any provision of this Plan
to the contrary notwithstanding, the amount credited to an Account under an
award made pursuant to the provisions of this Plan Section 3.2(d) shall vest, be
distributed and otherwise be governed by and administered in accordance with any
special terms and conditions applicable under such award; provided, however,
that the amount credited to a Matching Account pursuant to an award made
pursuant to the provisions of this Plan Section 3.2(d) shall be subject to
forfeiture pursuant to the provisions of Plan Section 3.7.

Section 3.3 Account Adjustments. Subject to such conditions, limitations and
procedures as the Committee may prescribe from time to time in its discretion
for the accounting purposes of this Plan (which may include limitations with
respect to the notional investments that may be used for Account adjustment
purposes), on a daily basis (or at such other times as the Committee may
prescribe), the amount credited as a dollar amount to each Account maintained by
an Employer for a Participant shall be adjusted to reflect (i) any Plan
administration or recordkeeping expenses attributable to such Account that the
Committee in its discretion determines should be borne by and changed against
such Account, and (ii) the investment results that would be attributable to the
notional investment of such credited amount in accordance with investment
directions given by such Participant. The investment directions given and the
notional investments made pursuant to this Plan Section 3.3 are fictional
devices established solely for the accounting purposes of this Plan, and shall
not require any Employer to make any actual investment or otherwise set aside or
earmark any asset for the purposes of this Plan.

Section 3.4 Account Payments. Upon a Participant’s Separation from Service, if
such Participant never became fully vested in the amount credited to his or her
Company Matching Account under the 401(k) Plan, the dollar amount credited to
each Matching Account maintained by an Employer for such Participant shall be
reduced to the dollar amount that results from multiplying such dollar amount by
the highest vested percentage that became applicable to such Participant’s
Company Matching Account under the 401(k) Plan. Following such reduction, if
any, the following payments and distributions shall be made or commence being
made to or with respect to such Participant on his or her Payment Date:

(a) The amount credited to each Account maintained by an Employer for such
Participant shall be paid by such Employer to such Participant (or, in the event
of his or her death, to the beneficiary or beneficiaries designated by such
Participant pursuant to Plan Section 3.5) and charged against such Account
either in a single lump sum or in approximately equal annual installments over a
period of five (5) years (each such installment payment to be equal to the
amount credited to such Account immediately before such installment payment
divided by the number of installment payments remaining to be paid), such form
of distribution to be made in accordance with such Participant’s election filed
with the Committee for such Account during the Election Period for the Plan Year
to which such Account relates.

 

-8-



--------------------------------------------------------------------------------

(b) When an amount credited to an Account maintained by an Employer for a
Participant becomes distributable, such amount shall be paid by such Employer to
the distributee in cash and charged against such Account. If the amount credited
to an Account is paid in installments over a period of years, the provisions of
Plan Section 3.3 shall continue to apply to the amount credited to such Account
from time to time.

The cash payments made by an Employer to or with respect to a Participant
pursuant to this Section 3.4 shall fully satisfy and discharge all of the
obligations of such Employer to or with respect to such Participant under this
Plan (and any such obligations that originally arose under the Noble 2009 Plan,
as applicable). An Employer making a payment to or with respect to a Participant
pursuant to this Plan shall withhold from any such payment and shall remit to
the appropriate governmental authority, any income, employment or other tax such
Employer is required by applicable law to so withhold from and remit on behalf
of the payee.

Section 3.5 Designation of Beneficiaries. Any amount payable under this Plan
after the death of a Participant shall be paid when otherwise due hereunder to
the beneficiary or beneficiaries designated by such Participant. Such
designation of beneficiary or beneficiaries shall be made in such written or
electronic form as may be prescribed by the Committee, and when filed with or as
directed by the Committee, shall become effective and remain in effect until
changed by such Participant by the making and filing of a new such beneficiary
or beneficiaries designation. If a Participant fails to so designate a
beneficiary, or in the event all of the designated beneficiaries are individuals
who predecease the Participant, any remaining amount payable under this Plan
shall be paid when otherwise due hereunder to such Participant’s surviving
spouse, if any but if none, then in equal shares to the children (including
legally adopted children) of such Participant who survive such Participant, if
any but if none, then to such Participant’s estate.

Section 3.6 Hardship Distributions. If a Participant who is fully vested in the
amount credited to his or her Company Matching Account under the 401(k) Plan
encounters a Financial Hardship or receives a hardship distribution from the
401(k) Plan, the Committee in its absolute discretion may cancel such
Participant’s deferral elections under the Plan. In addition, if a Participant
who is fully vested in the amount credited to his or her Company Matching
Account under the 401(k) Plan incurs a Financial Hardship, the Committee in its
absolute discretion may direct the Employer maintaining an Account for such
Participant to pay to such Participant in cash and charge against such Account
such portion of the amount then credited to such Account (including, if
appropriate, the entire balance thereof) as the Committee shall determine to be
reasonably necessary to satisfy the Financial Hardship need of such Participant
(which amount may include the amounts necessary to pay any federal, state, local
or foreign income taxes or penalties reasonably anticipated to result from the
Financial Hardship payment to be made to such Participant). The determination of
the amount reasonably necessary to satisfy the Financial Hardship need shall
take into account any additional compensation that is available to the
Participant from any cancellation of his or her deferral elections under the
Plan. No distribution shall be made to a Participant pursuant to this Plan
Section 3.6 unless (i) such Participant’s Financial Hardship is an
“unforeseeable emergency” within the meaning of Treas. Reg. section
1.409A-3(i)(3), and (ii) such Participant requests such a distribution in
writing and provides to the Committee such information and documentation with
respect to his or her Financial Hardship as may be requested by the Committee.

 

-9-



--------------------------------------------------------------------------------

Section 3.7 Matching Account Forfeiture. Any provision of this Plan to the
contrary notwithstanding, if the Committee in its absolute discretion determines
that a Participant’s employment with an Employer or Affiliated Company was
terminated either (i) by discharge by such Employer or Affiliated Company for
cause, or (ii) by such Participant’s quitting to render services to, become
employed by or otherwise directly or indirectly participate or engage in the
financing or conduct of any business which competes with a business conducted by
such Employer or Affiliated Company in an area where such business is then being
conducted by such Employer or Affiliated Company, such Participant shall
thereupon forfeit the entire amount credited to each Matching Account maintained
by an Employer for such Participant.

ARTICLE IV.

AMENDMENT AND TERMINATION

Section 4.1 Amendment and Termination. The Company shall have the right and
power at any time and from time to time to amend this Plan, in whole or in part,
on behalf of all Employers, and at any time to terminate this Plan or any
Employer’s participation hereunder; provided, however, that no such amendment or
termination shall, without the written consent of the affected Participant or
beneficiary of a deceased Participant, (i) reduce an Employer’s obligation for
the payment of the amounts actually credited to such Participant’s Accounts as
of the date of such amendment or termination, or further defer the dates for the
payment of such amounts, or (ii) accelerate the time for the payment of the
amounts credited to such Participant’s Accounts in a manner that subjects such
amounts to the tax imposed under Code section 409A.

ARTICLE V.

MISCELLANEOUS PROVISIONS

Section 5.1 Nature of Plan and Rights. This Plan is unfunded and maintained by
the Employers primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of the Employers. The
Accounts maintained under this Plan are fictional devices used solely for the
accounting purposes of this Plan to determine an amount of money to be paid to a
Participant pursuant to this Plan, and shall not be deemed or construed to
create a trust fund or security interest of any kind for or to grant a property
interest of any kind to any Participant, designated beneficiary or estate. The
amounts credited by an Employer to Accounts maintained under this Plan are and
for all purposes shall continue to be a part of the general liabilities of such
Employer, and to the extent that a Participant, designated beneficiary or estate
acquires a right to receive a payment from such Employer pursuant to this Plan,
such right shall be no greater than the right of any unsecured general creditor
of such Employer. Except as otherwise provided herein, each Employer expressly
assumes liability for the payment of benefits under this Plan for amounts
credited to the Accounts of Participants (and any alternate payee of such
Participants pursuant to a domestic relations order) who are employees in the
employ of such

 

-10-



--------------------------------------------------------------------------------

Employer as of the Effective Date attributable to amounts transferred to this
Plan from the Noble 2009 Plan (“Transferred Amounts”), including any such
amounts accrued prior to the date such employee became employed by such
Employer.

Any provision of this Plan to the contrary notwithstanding:

(a) with respect to a Participant who is not an employee of Paragon Offshore
International Ltd. as of the Effective Date, the portion of any Transferred
Amounts that are attributable to a period of employment by the Participant prior
to the Effective Date with Paragon Offshore International Ltd. (or its
predecessor Noble International Limited) shall not be assumed by other
Employers, but shall remain the liability of Paragon Offshore International
Ltd.;

(b) with respect to a Participant who is an employee of Paragon Offshore
International Ltd. as of the Effective Date, the portion of any Transferred
Amounts that are attributable to a period of employment by the Participant prior
to the Effective Date with an Employer under this Plan other than Paragon
Offshore International Ltd. (or its predecessor Noble International Limited)
shall not be assumed by Paragon Offshore International Ltd., but shall instead
remain the liability of the Employer under this Plan that employed the
Participant during such period; and

(c) with respect to a Participant who is an employee of Paragon Offshore
International Ltd. as of the Effective Date, the portion of any Transferred
Amounts that are attributable to a period of employment by the Participant prior
to the Effective Date with an entity that is not an Employer under this Plan
shall not be assumed by Paragon Offshore International Ltd., but shall instead
be assumed by the Company.

Section 5.2 Spendthrift Provision. No Account balance or other right or interest
under this Plan of a Participant, designated beneficiary or estate may be
assigned, transferred or alienated, in whole or in part, either directly or by
operation of law (except pursuant to a domestic relations order within the
meaning of Code section 414(p)), and no such balance, right or interest shall be
liable for or subject to any debt, obligation or liability of such Participant,
designated beneficiary or estate.

Section 5.3 Employment Noncontractual. The establishment of this Plan shall not
enlarge or otherwise affect the terms of any Participant’s employment with an
Employer, and such Employer may terminate the employment of such Participant as
freely and with the same effect as if this Plan had not been established.

Section 5.4 Adoption by Other Employers. This Plan may be adopted by any
Employer participating in the 401(k) Plan, subject to the approval of the
Company, such adoption to be effective as of the date specified by such Employer
and the Company at the time of adoption.

Section 5.5 Claims Procedure. If any person (hereinafter called the “Claimant”)
feels that he or she is being denied a benefit to which he or she is entitled
under this Plan, such Claimant may file a written claim for said benefit with
the Committee. Within sixty (60) days following the receipt of such claim the
Committee shall determine and notify the Claimant as to whether he or she is
entitled

 

-11-



--------------------------------------------------------------------------------

to such benefit. Such notification shall be in writing and, if denying the claim
for benefit, shall set forth the specific reason or reasons for the denial, make
specific reference to the pertinent provisions of this Plan, and advise the
Claimant that he or she may, within sixty (60) days following the receipt of
such notice, in writing request to appear before the Committee or its designated
representative for a hearing to review such denial. Any such hearing shall be
scheduled at the mutual convenience of the Committee or its designated
representative and the Claimant, and at any such hearing the Claimant and/or his
or her duly authorized representative may examine any relevant documents and
present evidence and arguments to support the granting of the benefit being
claimed. The final decision of the Committee with respect to the claim being
reviewed shall be made within sixty (60) days following the hearing thereon, and
Committee shall in writing notify the Claimant of said final decision, again
specifying the reasons therefor and the pertinent provisions of this Plan upon
which said final decision is based. The final decision of the Committee shall be
conclusive and binding upon all parties having or claiming to have an interest
in the matter being reviewed.

Section 5.6 Tax Withholding. An Employer making a payment to or with respect to
a Participant pursuant to this Plan shall withhold from any such payment, and
shall remit to the appropriate governmental authority, any income, employment or
other tax such Employer is required by applicable law to so withhold from and
remit on behalf of the payee.

Section 5.7 Special Distributions. Any provision of this Plan to the contrary
notwithstanding, the Committee in its absolute discretion may direct an Employer
to accelerate the time for the making of a payment under the Plan to or with
respect to a Participant to the extent that such acceleration is a permitted
exception under Treas. Reg. section 1.409A-3(j)(4) (or other applicable guidance
issued by the Internal Revenue Service) that does not subject such accelerated
payment to the tax imposed by Code section 409A.

Section 5.8 Compliance with Code Section 409A. The compensation payable by an
Employer to or with respect to a Participant pursuant to this Plan is intended
to be compensation that is not subject to the tax imposed by Code section 409A,
and the Plan shall be administered and construed to the fullest extent possible
to reflect and implement such intent. As of the date immediately prior to the
Effective Date, the Company and Noble Drilling Services Inc. were members of the
same controlled group of corporations under Code section 414(b) or trades or
businesses under common control under Code section 414(c), and therefore were
treated as a single employer and single service recipient for purposes of Code
section 409A. No change in the timing of a Participant’s Separation from Service
or Payment Date for purposes of benefits accrued pursuant to the Noble 2009 Plan
or under this Plan for the Plan Year in which the Effective Date occurs is
intended by the establishment of the Plan, and the Plan shall not be interpreted
as or administered to require any such change in the timing of a Participant’s
Separation from Service or Payment Date.

Section 5.9 Applicable Law. This Plan shall be governed and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except where superseded by federal law.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been executed on this 24th day of July, 2014,
to be effective as of the Effective Date.

 

PARAGON OFFSHORE SERVICES LLC By:   /s/ Steven A. Manz   Title: Manager and
Senior Vice President

 

-13-